Exhibit 99.1 Thomson Reuters Corporation Suite 2706, Toronto Dominion Bank Tower P.O. Box 24, Toronto-Dominion Centre Toronto, Ontario M5K 1A1 Canada Tel (416) 360-8700 February 24, 2009 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Superintendent of Securities, Newfoundland and Labrador Registrar of Securities, Government of Yukon Territory Registrar of Securities, Department of Justice, Government of Northwest Territories Registrar of Securities, Government of Nunavut Toronto Stock Exchange CDS Clearing and Depository Services Inc.
